                                                             UNITED STATES BANKRUPTCY COURT
                                                         FOR THE DISTRICT OF KANSAS AT KANSAS CITY




                           IN RE:            CAH Acquisition Company #5, LLC      }           CASE NUMBER               19‐10359
                                                                                  }
                                                                                  }
                                                                                  }
                           DEBTOR(S).                                             }           CHAPTER 11




                                                           DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)


                                                                                      FOR THE PERIOD

                           FROM                           5/1/2020                     TO              5/31/2020


                 Comes now the above‐named debtor and files its Monthly Operating Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015


                                                                                                  s/ Patricia E. Hamilton
                                                                                              Attorney for Debtor’s Signature




                           Debtor's Address                                                                             Attorney's Address
                           and Phone Number:                                                                            and Phone Number:
                                                                                                                        Patricia Hamilton
                           101 Industrial Road                                                                          Stevens and Brand, LLP
                           Hillsboro, KS 67063                                                                          4848 SW 21st Street, Suite 201
                           620‐947‐3114                                                                                 Topeka, KS 66604
                                                                                                                        785‐408‐8000




Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee Office.
Monthly Operating Reports must be filed by the 21st day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States Trustee Program Website, http://www.justice.gov/ust/r20/index.htm.
1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)




                                        Case 19-10359                         Doc# 319 MOR‐1
                                                                                         Filed 06/10/20                                      Page 1 of 26
                                                             SCHEDULE OF RECEIPTS AND DISBURSEMENTS

                                                             FOR THE PERIOD BEGINNING             5/1/2020                     AND ENDING 5/31/2020

Name of Debtor:     CAH Acquisition Company #5, LLC            Case Number                        19‐10359

Date of Petition:   3/13/2019


                                                                    CURRENT                             CUMULATIVE
                                                                     MONTH                            PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                               $     111,225.06 (a)                $               229,977.56   (b)

2. RECEIPTS:

   A. Cash Sales                                              $            ‐
       Minus: Cash Refunds                                                 ‐
       Net Cash Sales                                                      ‐
   B. Accounts Receivable                                                  ‐
   C. Other Receipts (See MOR‐3)                                           ‐
   (If you receive rental income,
      you must attach a rent roll.)

3. TOTAL RECEIPTS (Lines 2A+2B+2C)                            $            ‐

4. TOTAL FUNDS AVAILABLE FOR                                  $     111,225.06
  OPERATIONS (Line 1 + Line 3)

5. DISBURSEMENTS
   A. Advertising                                                          ‐
   B. Bank Charges                                                         ‐
   C. Contract Labor                                                       ‐
   D. Fixed Asset Payments (not incl. in “N”)                              ‐
   E. Insurance                                                            ‐
   F. Inventory Payments (See Attach. 2)                                   ‐
   G. Leases                                                               ‐
   H. Purchased Services                                                   ‐
   I. Office Supplies                                                      ‐
   J. Payroll ‐ Net (See Attachment 4B)                                    ‐
   K. Professional Fees (Accounting & Legal)                               ‐
   L. Rent                                                                 ‐
   M. Repairs & Maintenance                                                ‐
   N. Secured Creditor Payments (See Attach. 2)                            ‐
   O. Taxes Paid ‐ Payroll (See Attachment 4C)                             ‐
   P. Taxes Paid ‐ Sales & Use (See Attachment 4C)                         ‐
   Q. Taxes Paid ‐ Other (See Attachment 4C)                               ‐
   R. Telephone                                                            ‐
   S. Supplies                                                             ‐
   Y. U.S. Trustee Quarterly Fees                                          ‐
   U. Utilities                                                            ‐
   V. Vehicle Expenses                                                     ‐
   W. Other Operating Expenses (See MOR‐3)                                 ‐

6. TOTAL DISBURSEMENTS (Sum of 5A thru W)                     $            ‐

7. ENDING BALANCE (Line 4 Minus Line 6)                       $     111,225.06 (c)                $               111,225.06   (c)          $                    ‐


I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of my knowledge and belief.

               This 10th                              day of June                          2020

                                                                                                  (Signature)

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
   the petition.
(c)These two amounts will always be the same if form is completed correctly.




                                      Case 19-10359                 Doc# 319 MOR‐2
                                                                               Filed 06/10/20                             Page 2 of 26
                                                    MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                                                          Detail of Other Receipts and Other Disbursements




OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR‐2, Line 2C.


                                                                                                        Cumulative
Description                                               Current Month                                 Petition to Date

Loan Proceeds ‐ Bank of Hays                               $                                 ‐                                  1,028,263.26
Dietary Sales                                                                                ‐                                     10,083.98
Interest Income                                                                              ‐                                         50.36
Vendor Refunds                                                                               ‐                                     19,571.86
Medicare Interim Payment                                                                     ‐                                    121,000.00
Payroll Refunds                                                                              ‐                                     36,576.82
Miscellaneous                                                                                ‐                                      5,899.23
Cohesive Healthcare Management                                                               ‐                                     52,396.48
Sale Proceeds                                                                                ‐                                  2,286,702.45

TOTAL OTHER RECEIPTS                                       $                                 ‐          $                       3,560,544.44




“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors, related corporations, etc.). Please describe below:

                                                          Source
 Loan Amount                                              of Funds                                      Purpose                                       Repayment Schedule




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR‐2, Line 5W.

                                                                                                        Cumulative
Description                                               Current Month                                 Petition to Date

Kansas Hospital Association                                $                                 ‐          $                             100.00
KUMC                                                                                         ‐                                      1,300.00
Salem Home                                                                                   ‐                                      7,454.30
Kansas Healthcare Engineers                                                                  ‐                                         90.00
Cohesive Healthcare Mgmt & Consulting                                                        ‐                                      3,095.04
Diagnostic Monitor Software                                                                  ‐                                        310.00
Marion County EMS                                                                            ‐                                      1,344.00
Virtru Corporation                                                                           ‐                                      3,119.20
Mid America Wound                                                                            ‐                                        200.00
Foulston Siefkin                                                                             ‐                                        275.00
Eagle Communications                                                                         ‐                                      2,682.31
Closing Fees                                                                                 ‐                                    198,185.74
Loans                                                                                        ‐                                    261,009.84
Cohesive Healthcare Management                                                               ‐                                     27,442.00
Escrow                                                                                       ‐                                    358,274.94
Petty Cash                                                                                   ‐                                      2,756.26

TOTAL OTHER DISBURSEMENTS                                  $                                 ‐          $                         867,638.63




                                    Case 19-10359                        Doc# 319 MOR‐3
                                                                                    Filed 06/10/20                                  Page 3 of 26
                                                                              ATTACHMENT 1

                                                        MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING




    Name of Debtor:                  CAH Acquisition Company #5, LLC          Case Number:                  19‐10359

    Reporting Period beginning       5/1/2020                                 Period ending                 5/31/2020


    ACCOUNTS RECEIVABLE AT PETITION DATE:


                                      ACCOUNTS RECEIVABLE RECONCILIATION
    (Include all accounts receivable, pre‐petition and post‐petition, including charge card sales which have not been received):


                                     Beginning of Month Balance                                         $                          ‐       (a)
                                       PLUS: Current Month New Billings                                 $
                                       MINUS: Collection During the Month                               $                                  (b)
                                       PLUS/MINUS: Adjustments or Write‐offs                            $                          ‐       *
                                     End of Month Balance                                               $                          ‐       (c)

    *For any adjustments or Write‐offs provide explanation and supporting documentation, if applicable:




                                 POST PETITION ACCOUNTS RECEIVABLE AGING
    (Show the total for each aging category for all accounts receivable)


    0‐30 Days                         31‐60 Days                               61‐90 Days                     Over 90 Days                  Total

$                                $                                        $                             $                              $                         ‐    (c)


    For any receivables in the “Over 90 Days” category, please provide the following:
    The Debtor is currently working through the Accounts Receivable aging.
    The priority is to get current claims out the door and then we will work old accounts while monitoring accounts for timely file.

                                                                              Receivable                    Status (Collection efforts taken, estimate of collectability,
                                        Customer                              Date                          write‐off, disputed account, etc.)




    (a)This number is carried forward from last month’s report. For the first report only, this number will be
       the balance as of the petition date.
    (b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
        Disbursements (Page MOR‐2, Line 2B).
    (c)These two amounts must equal.




                                 Case 19-10359                  Doc# 319 MOR‐4
                                                                           Filed 06/10/20                              Page 4 of 26
                                                                                    ATTACHMENT 2

                                                     MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT


Name of Debtor:                     CAH Acquisition Company #5, LLC                 Case Number:                        19‐10359

Reporting Period beginning          5/1/2020                                        Period ending                       5/31/2020



In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to filing the petition. In the alternative, a computer
generated list of payables may be attached provided all information requested below is included.




Check here if pre‐petition debts have been paid. Attach an explanation and copies of supporting documentation.


                                                      ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

                                    Opening Balance                                                                 $                               ‐    (a)
                                      PLUS: New Indebtedness Incurred This Month                                    $                               ‐
                                      MINUS: Amount Paid on Post Petition, Account Payable this Month               $                               ‐
                                      PLUS/MINUS: Adjustments                                                       $                               ‐    *
                                    Ending Month Balance                                                            $                               ‐    (c)


*For any adjustments provide explanation and supporting documentation, if applicable
Adjustments related to prior period reclassifications and the elimination of certain pre‐petition amounts.




                                 Case 19-10359                         Doc# 319 MOR‐5
                                                                                  Filed 06/10/20                                    Page 5 of 26
                                                                       SECURED PAYMENTS REPORT

List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement with a secured creditor/lessor, consult
with your attorney and the United States Trustee Program prior to completing this section).




                                                                                                             Number of Post Petition           Total Amount of Post Petition
Secured Creditor/Lessor            Date Payment Due This Month         Amount Paid This Month                Payments Delinquent               Payments Delinquent


                                                                                                                                       ‐                                  ‐
                                                                                                                                       ‐                                  ‐
                                                                                                                                       ‐                                  ‐
                                                                                                                                       ‐                                  ‐

TOTAL                                                                                             ‐    (d)

(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR‐2, Line 5N).




                              Case 19-10359                     Doc# 319 MOR‐6
                                                                           Filed 06/10/20                               Page 6 of 26
                                                                             ATTACHMENT 3

                                                           INVENTORY AND FIXED ASSETS REPORT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                         19‐10359

Reporting Period beginning         5/1/2020                                  Period ending                        5/31/2020


                                                                        INVENTORY REPORT

                                   INVENTORY BALANCE AT PETITION DATE:                                      $                  85,517.66
                                   INVENTORY RECONCILIATION:
                                      Inventory Balance at Beginning of Month                               $                        ‐     (a)
                                        PLUS: Inventory Purchased During Month                              $                        ‐
                                        MINUS: Inventory Used or Sold                                       $                        ‐
                                        PLUS/MINUS: Adjustments or Write‐downs                              $                        ‐     *
                                      Inventory on Hand at End of Month                                     $                        ‐

METHOD OF COSTING INVENTORY:
*For any adjustments or write‐downs provide explanation and supporting documentation, if applicable.


                                                                        INVENTORY AGING

Less than 6                        6 months to                               Greater than                         Considered
months old                         2 years old                               2 years old                          Obsolete

                               %                                        %                                   %                              %     ꞊ 100%*

Note: The Debtor does not age its inventory.
Check here if inventory contains perishable items.


Description of Obsolete Inventory:

                                                                        FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                                            (b)
(Includes Property, Plant and Equipment)

Note: The Debtor does no have the ability to estimate the Fair Market Value. Net book value is the only value estimate available to the Debtor.


BRIEF DESCRIPTION (First Report Only):
                                 FIXED ASSETS RECONCILIATION:
                                 Fixed Asset Book Value at Beginning of Month                               $                        ‐     (a)(b)
                                     MINUS: Depreciation Expense                                            $                        ‐
                                     PLUS: New Purchases                                                    $                        ‐
                                     PLUS/MINUS: Adjustments or Write‐downs                                 $                        ‐     *
                                 Ending Monthly Balance                                                     $                        ‐

*For any adjustments or write‐downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
  balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
  Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                             Case 19-10359                  Doc# 319 MOR‐7
                                                                       Filed 06/10/20                             Page 7 of 26
                                                                                              Attachment 4A(1)

                                                            MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC                            Case Number:            19‐10359

Reporting Period beginning         5/1/2020                                                   Period ending           5/31/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found
at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank accounts
must be approved by the United States Trustee.


NAME OF BANK:                      Bank of Hays                                               BRANCH:

ACCOUNT NAME:                      Operating                                                  ACCOUNT NUMBER:         **1901

PURPOSE OF ACCOUNT:                OPERATING

                               Ending Balance per Bank Statement                                                  $                          728.16
                               Plus Total Amount of Outstanding Deposits                                          $                          830.29
                               Minus Total Amount of Outstanding Checks and other debits                          $                         (836.37) *
                               Minus Service Charges                                                              $                             ‐
                               Ending Balance per Check Register                                                  $                          722.08 **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

Although this account remains open and active, the use of such account, and the corresonding proceeds, have been transferred
to the buyer (Hillsboro Community Hospital, LLC ) of the Estate assets for the operational benefit of the buyer.

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D):
( Check here if cash disbursements were authorized by United States Trustee)

 Date                               Amount                               Payee                        Purpose               Reason for Cash Disbursement

N/A




                                                               TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                                          $                       Transferred to Payroll Account
                                                                                          $                       Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                                 Case 19-10359                        Doc# 319 MOR‐8
                                                                                 Filed 06/10/20                                Page 8 of 26
                                                                              Attachment 4A(2)

                                                     MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC         Case Number:                    19‐10359

Reporting Period beginning         5/1/2020                                Period ending                   5/31/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States
Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use
of less than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                      US Bank                                 BRANCH:

ACCOUNT NAME:                      Depository                              ACCOUNT NUMBER:                 ********4141

PURPOSE OF ACCOUNT:                OPERATING

                              Ending Balance per Bank Statement                                    $                                ‐
                              Plus Total Amount of Outstanding Deposits                            $                                ‐
                              Minus Total Amount of Outstanding Checks and other debits            $                                ‐   *
                              Minus Service Charges                                                $                                ‐
                              Ending Balance per Check Register                                    $                                ‐   **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

Although this account remains open and active, the use of such account, and the corresonding proceeds, have been transferred
to the buyer (Hillsboro Community Hospital, LLC ) of the Estate assets for the operational benefit of the buyer.

The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
( Check here if cash disbursements were authorized by United States Trustee)

 Date                              Amount                              Paye         Purpose                      Reason for Cash Disbursement




                                                        TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                       $                           Transferred to Payroll Account
                                                                       $                           Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                               Case 19-10359                      Doc# 319MOR‐8Filed
                                                                                (2)  06/10/20                            Page 9 of 26
                                                                               Attachment 4A(3)

                                                     MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                   19‐10359

Reporting Period beginning         5/1/2020                                  Period ending                  5/31/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form
can be found at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                      Hillsboro State Bank                      BRANCH:

ACCOUNT NAME:                      Savings                                   ACCOUNT NUMBER:                **7195

PURPOSE OF ACCOUNT:                OPERATING

                              Ending Balance per Bank Statement                                      $                                ‐
                              Plus Total Amount of Outstanding Deposits                              $                                ‐
                              Minus Total Amount of Outstanding Checks and other debits              $                                ‐   *
                              Minus Service Charges                                                  $                                ‐
                              Ending Balance per Check Register                                      $                                ‐   **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
( Check here if cash disbursements were authorized by United States Trustee)

 Date                              Amount                            Payee           Purpose                       Reason for Cash Disbursement




                                                          TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                        $                            Transferred to Payroll Account
                                                                        $                            Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                             Case 19-10359                      Doc# 319 MOR‐8
                                                                            Filed
                                                                               (3) 06/10/20                             Page 10 of 26
                                                                               Attachment 4A(4)

                                                     MONTHLY SUMMARY OF BANK ACTIVITY ‐ OPERATING ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                   19‐10359

Reporting Period beginning         5/1/2020                                  Period ending                  5/31/2020




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form
can be found at http://www.justice.gov/ust/r20/index.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                      US Bank                                   BRANCH:

ACCOUNT NAME:                      Depositor                                 ACCOUNT NUMBER:                **3903

PURPOSE OF ACCOUNT:                OPERATING

                              Ending Balance per Bank Statement                                      $                                ‐
                              Plus Total Amount of Outstanding Deposits                              $                                ‐
                              Minus Total Amount of Outstanding Checks and other debits              $                                ‐   *
                              Minus Service Charges                                                  $                                ‐
                              Ending Balance per Check Register                                      $                                ‐   **(a)

*Debit cards are used by Purchasing Dept, CEO, and Cohesive Executive VP of Finance

Although this account remains open and active, the use of such account, and the corresonding proceeds, have been transferred
to the buyer (Hillsboro Community Hospital, LLC ) of the Estate assets for the operartional benefit of the buyer.

The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D:
( Check here if cash disbursements were authorized by United States Trustee)

 Date                              Amount                            Payee           Purpose                       Reason for Cash Disbursement




                                                         TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                        $                            Transferred to Payroll Account
                                                                        $                            Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                             Case 19-10359                      Doc# 319 MOR‐8
                                                                            Filed
                                                                               (4) 06/10/20                             Page 11 of 26
                                                                      ATTACHMENT 5A

                                                          CHECK REGISTER ‐ OPERATING ACCOUNT

Name of Debtor:                    CAH Acquisition Company #5, LLC               Case Number:                       19‐10359

Reporting Period beginning         5/1/2020                                      Period ending                      5/31/2020

NAME OF BANK:                      Bank of Hays                                  BRANCH:

ACCOUNT NAME:                      Operating                                     ACCOUNT NUMBER:                    **1901

PURPOSE OF ACCOUNT:                OPERATING



Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.




TOTAL                                                                                                                                                $                              ‐




                               Case 19-10359                        Doc# 319                 Filed 06/10/20
                                                                                           MOR‐9                                Page 12 of 26
                                                                             ATTACHMENT 4B

                                                  MONTHLY SUMMARY OF BANK ACTIVITY ‐ PAYROLL ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                      19‐10359

Reporting Period beginning         5/1/2020                                  Period ending                     5/31/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found at
http://www.justice.gov/ust/r20/index.htm.


NAME OF BANK:                      Bank of Hays                              BRANCH:

ACCOUNT NAME:                      Payroll                                   ACCOUNT NUMBER:                   **2061

PURPOSE OF ACCOUNT:                PAYROLL


                                Ending Balance per Bank Statement                                          $                     43,399.82
                                 Plus Total Amount of Outstanding Deposits                                 $                           ‐
                                 Minus Total Amount of Outstanding Checks and other debits                 $                           ‐    *
                                 Minus Service Charges                                                     $                         (5.00)
                                Ending Balance per Check Register                                          $                     43,394.82 **(a)


Itemized payroll detail will be provided to the U.S. Trustee upon request.
*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:

The following disbursements were paid by Cash:
( Check here if cash disbursements were authorized by United States Trustee)

Date                               Amount                                    Payee                             Purpose                          Reason for Cash Disbursement




The following non‐payroll disbursements were made from this account:

                                                                                                                                                Reason for disbursement from
Date                                 Amount                                  Payee                             Purpose                                  this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR‐2, Line 7).




                              Case 19-10359                      Doc# 319              MOR‐10Filed 06/10/20                Page 13 of 26
                                                                             ATTACHMENT 5B

                                                          CHECK REGISTER ‐ PAYROLL ACCOUNT


Name of Debtor:                    CAH Acquisition Company #5, LLC           Case Number:                      19‐10359

Reporting Period beginning         5/1/2020                                  Period ending                     5/31/2020

NAME OF BANK:                      Bank of Hays                              BRANCH:

ACCOUNT NAME:                      Payroll                                   ACCOUNT NUMBER:                   **2061

PURPOSE OF ACCOUNT:                PAYROLL


Account for all disbursements, including voids, lost payments, stop payment, etc. In the alternative, a computer generated check register can be attached to this report, provided
all the information requested below is included.

Itemized payroll detail will be provided to the U.S. Trustee upon request.

TOTAL                                                                                                                                           $                              ‐




                              Case 19-10359                       Doc# 319             MOR‐11Filed 06/10/20                Page 14 of 26
                                                                        ATTACHMENT 4D

                                                        INVESTMENT ACCOUNTS AND PETTY CASH REPORT


Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should be listed separately. Attach copies of account

Type of Negotiable
Instrument                         Face Value                           Purchase Price                        Date of Purchase                    Current Market Value

N/A

TOTAL                                                                                                                                         $


                                                                        PETTY CASH REPORT


The following Petty Cash Drawers/Accounts are maintained:


Location of                        (Column 2)                           (Column 3)                            (Column 4)
Box/Account                        Maximum                              Amount of Petty                       Difference between (Column 2)
                                   Amount of Cash                       Cash On Hand                          & (Column 3)
                                   in Drawer/Acct.                      At End of Month

Registration                                                   ‐                                   ‐                                   ‐
Cafeteria                                                      ‐                                   ‐                                   ‐




TOTAL                                                               $                              ‐    (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts, provide an explanation
Note: No disbursements over $100.




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                     $                              ‐    (c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR‐2, Line 7).




                             Case 19-10359                     Doc# 319 MOR‐14
                                                                          Filed 06/10/20                                 Page 15 of 26
                                                                                              ATTACHMENT 6

                                                                                          MONTHLY TAX REPORT


Name of Debtor:                 CAH Acquisition Company #5, LLC         Case Number:                       19‐10359

Reporting Period beginning      5/1/2020                                Period ending                      5/31/2020


                                                                                          TAXES OWED AND DUE


                     Report all unpaid post‐petition taxes including Federal and State withholding FICA, State sales tax, property tax, unemployment tax, State workmen's compensation, etc.




Name of Taxing Authority        Date Payment Due                        Description                        Amount                            Date Last Tax Return Filed          Tax Return Period




TOTAL                                                                                                  $                             ‐




                                   Case 19-10359                             Doc# 319                      Filed 06/10/20
                                                                                                      MOR‐15
                                                                                                                                                 Page 16 of 26
                                                                                                      ATTACHMENT 7

                                                                                   SUMMARY OF OFFICER OR OWNER COMPENSATION

                                                                                SUMMARY OF PERSONNEL AND INSURANCE COVERAGES


Name of Debtor:                      CAH Acquisition Company #5, LLC          Case Number:                            19‐10359

Reporting Period beginning           5/1/2020                                 Period ending                           5/31/2020



Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s
personal expenses, insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the accounting records.



Name of Officer or Owner             Title                                    Payment Description                     Amount Paid




TOTAL                                                                                                             $




                                                                                                    PERSONNEL REPORT


                                                                              Full Time                               Part Time

Number of employees at beginning of period                                                                    0                                    0
Number hired during the period                                                                                0                                    0
Number terminated or resigned during period                                                                   0                                    0
Number of employees on payroll at end of period                                                               0                                    0


                                                                                              CONFIRMATION OF INSURANCE


List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for
each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

Agent and/or Carrier                 Phone Number                             Policy Number                           Coverage Type                      Expiration Date                       Date Premium Due




The following lapse in insurance coverage occurred this month:

Policy                               Date                                     Date
Type                                 Lapsed                                   Reinstated                              Reason for Lapse




 Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                       Case 19-10359                                Doc# 319                   MOR‐16
                                                                                                                      Filed 06/10/20                         Page 17 of 26
                                                                                            ATTACHMENT 8

                                                                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report, such as the sale
of real estate (attach closing statement); (2) non‐financial transactions, such as the substitution of assets or collateral; (3) modifications to loan agreements;
(4) change in senior management, etc. Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before




                                  Case 19-10359                           Doc# 319                   Filed 06/10/20
                                                                                                 MOR‐17
                                                                                                                                          Page 18 of 26
        Attachment A
Hillsboro Operating Account




  Case 19-10359   Doc# 319   Filed 06/10/20   Page 19 of 26
                                                                                           Contact us:
                                                                                           (785) 621-2265

                                                                                           Branch:
                                                                                           BANK OF HAYS
                                                                                           1000 W 27TH ST
                                                                                           HAYS, KS 67601

                                                                                           Visit our website at:
                                                                                           www.bankofhays.com




         BRENT KING, CHAPTER 11 TRUSTEE IN RE
         CAH ACQUISITION COMPANY #5
         2405 GRAND BLVD STE 1210
         KANSAS CITY MO 64108-2536

                                                                                                                     Page 1 of 3


Statement Date: May 29, 2020                                                                       Account Number: 861901


A PARTNER YOU CAN COUNT ON

FUNDS AVAILABILITY POLICY CHANGE: EFFECTIVE 7-1-20, IF WE DECIDE TO PUT A CASE-BY-CASE HOLD ON YOUR TRANSACTION
ACCOUNT DEPOSIT, THE FIRST $225 (CHANGE FROM $200) WILL BE AVAILABLE ON THE FIRST BUSINESS DAY AFTER THE DATE OF
DEPOSIT. THE NEW ACCOUNT AND LARGE DOLLAR EXCEPTION HOLD WILL CHANGE FROM $5000 TO $5525 NEXT DAY AVAILABILITY.


BASIC BUSINESS CHECKING
ACCOUNT ACTIVITY SUMMARY

Statement period number of days                             29
Average balance                                        $703.05
Total service charge today                               $6.08




                                                                             Credits
Previous balance             04/30/2020                $728.16            $9,435.04
                                                                                                     Debits
                                                                                                     $9,441.12
Deposits/credits                     2                $9,435.04
Checks/withdrawals                   3                $9,441.12
Ending balance               05/29/2020                $722.08




DEPOSITS

Date                                Description                                                                           Amount
05/05/2020                          XFR FROM HILLSBORO HOSPITAL PER BRANDON                                             $9,435.00
05/29/2020                          EARNINGS CREDIT                                                                         $0.04

Number of Deposits 2                                                                                      Total Deposits $9,435.04



WITHDRAWALS

Date                                Description                                                                           Amount
05/04/2020                          HOSPITAL EQUIP Hillsboro Community ACH DEBIT HILLSBORO Hills                        $9,435.00
05/29/2020                   Case 19-10359    Doc# 319
                                  SERVICE CHARGE                  Filed 06/10/20       Page 20 of 26                        $6.00
                                                                                                           Page 2 of 3

BRENT KING, CHAPTER 11 TRUSTEE IN RE                                                        Account Number: 861901

WITHDRAWALS (continued)

Date                               Description                                                                  Amount
05/29/2020                         DEBITS                                                                         $0.12

Number of Withdrawals 3                                                                      Total Withdrawals $9,441.12



DAILY BALANCE SUMMARY

Date                      Amount                 Date              Amount            Date                     Amount
05/04/2020            $8,706.84 -                05/05/2020         $728.16          05/29/2020               $722.08




                          Case 19-10359          Doc# 319     Filed 06/10/20   Page 21 of 26
                                                                                                                                                                Page 3 of 3
                                                                     Account Reconciliation Form
     A. The ending balance shown on                                                            H. The ending balance in your check
        statement                                     $ ____________________                       register                                       $ ___________________
     B. List deposits not shown on                    $ ____________________                   I. List deposits, transfers or interest            $ ___________________
        statement                                     $ ____________________                       credited not already listed in your            $ ___________________
                                                      $ ____________________                       check register                                 $ ___________________
                                                      $ ____________________                                                                      $ ___________________
                                                      $ ____________________                                                                      $ ___________________
     C. Total of lines B                              $ ____________________                   J. Total of lines I                                $ ___________________
     D. Add line C to line A                          $ ____________________                   K. Add line J to line H                            $ ___________________
     E. List below all checks written and any                                                  L. List below all checks and charges not
        withdrawals not posted on statement                                                        already reflected in your check register
     Check #              $ Amount               Check #            $ Amount                   Check #              $ Amount                Check #            $ Amount
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     F. Total of Column E                             $ ____________________                   M. Total of Column L                               $ ___________________
     G. Subtract line F from line D                   $ ____________________                   N. Subtract line M from line K                     $ ___________________

                                   The balances (Line "G" and Line "N" above) should agree. If not, recheck your entries from this
                                      statement and your check register. All deposits and credits are subject to final collection.
                               The following pertains to accounts established for personal, family or household purposes only.
For information regarding business and custodial accounts please refer to your account disclosure. Contact us if you have a specific question pertaining to
                                                                     your account.
In Case of Errors or Questions About Your Electronic Transfers                             may have to pay the amount in question. While we investigate whether or not
                                                                                           there has been an error, the following are true:
Direct inquiries to us at our address or telephone number printed on the front
page of this statement if you think your statement or receipt is wrong or if you           •       We cannot try to collect the amount in question, or report you as
need more information about a transfer on the statement or receipt. We must                        delinquent on that amount.
hear from you no later than 60 days after we sent you the FIRST statement on               •       The charge in question may remain on your statement, and we may
which the error or problem appeared.                                                               continue to charge you interest on that amount. But, if we determine that
1.      Tell us your name and account number (if any).                                             we made a mistake, you will not have to pay the amount in question or any
                                                                                                   interest or other fees related to that amount.
2.      Describe the error or the transfer you are unsure about, and explain as
        clearly as you can why you believe there is an error or why you need more          •       While you do not have to pay the amount in question, you are responsible
        information.                                                                               for the remainder of your balance.
3.      Tell us the dollar amount of the suspected error.                                  •       We can apply any unpaid amount against your credit limit.

If you tell us orally, we may require that you send us your complaint or question          PAYMENT INFORMATION - Please mail or deliver your payment to the
in writing within 10 business days.                                                        financial institution at the address indicated on the reverse side hereof.
                                                                                           Payments received on weekends and holidays will be credited the next
We will determine whether an error occurred within 10 business days after we               business day. Payments received after your closing date will appear on your
hear from you and will correct any error promptly. If we need more time,                   next statement. If the financial institution has been authorized to deduct the
however, we may take up to 45 days to investigate your complaint or question.              minimum payment from your Account, it will be deducted and credited to your
If we decide to do this, we will credit your account within 10 business days for           Account as of the date shown on the reverse side hereof. To avoid additional
the amount you think is in error, so that you will have the use of the money               INTEREST CHARGES, pay your balance in full. Please call the financial
during the time it takes us to complete our investigation. If we ask you to put            institution for the exact balance as the balance changes daily.
your complaint or question in writing and we do not receive it within 10 business
days, we may not credit your account.                                                      INTEREST CHARGE - The INTEREST CHARGE on your account is calculated
                                                                                           by applying the different PERIODIC RATES to the appropriate range of the
For errors involving new accounts, point-of-sale, or foreign-initiated transactions,       outstanding daily balance of your account. The outstanding daily balance is
we may take up to 90 days to investigate your complaint or question. For new               calculated by using the beginning balance of your account each day, adding any
accounts, we may take up to 20 business days to credit your account for the                new advances or debits, and subtracting any payments or credits. The
amount you think is in error.                                                              INTEREST CHARGE may be determined as follows:
We will tell you the results within 3 business days after completing our                   1.      Using the rate ranges, separate the outstanding daily balance into
investigation. If we decide that there was no error, we will send you a written                    appropriate range amounts.
explanation. You may ask for copies of the documents that we used in our                   2.      Multiply each outstanding daily balance by the applicable periodic rate.
investigation.
                                                                                           3.      Multiply each of these results by the number of days the applicable rate
The information below is applicable to those Accounts which may be                                 was in effect.
subject to an Interest Charge.                                                             4.      Add the results of step #3 together.

What To Do If You Think You Find A Mistake On Your Statement                               USE OF THE AVERAGE DAILY BALANCE - If the daily balances are not
                                                                                           shown on your statement, the average daily balance may be used. The
If you think there is an error on your statement, write to us (on a separate sheet)        average daily balance is or can be multiplied by the number of days in the
at our address shown on the front page of this statement as soon as possible. In           billing cycle and the periodic rate applied to the product to determine the
your letter, give us the following information:                                            amount of the interest charge. To calculate the average daily balance, all of
                                                                                           the daily balances for the billing cycle are added up, and the total is divided by
•       Account information: Your name and account number.
                                                                                           the number of days in the billing cycle. The INTEREST CHARGE is or may be
•       Dollar amount: The dollar amount of the suspected error.                           determined as follows:
•       Description of Problem: If you think there is an error on your bill, describe
        what you believe is wrong and why you believe it is a mistake.                     1.      Multiplying each of the average balances by the number of days in the
                                                                                                   billing cycle (or if the daily rate varied during the cycle, by multiplying by
You must contact us within 60 days after the error appeared on your statement.                     the number of days the applicable rate was in effect).
You must notify us of any potential errors in writing [or electronically]. You may         2.      Multiplying each of the results by the applicable periodic rate, and adding
call us, but if you do we are not required to investigate any potential errors, and                these products together.
you

                                   Case 19-10359                 Doc# 319               Filed 06/10/20              Page 22 of 26
      Attachment B
Hillsboro Payroll Account




Case 19-10359   Doc# 319   Filed 06/10/20   Page 23 of 26
                                                                                     Contact us:
                                                                                     (785) 621-2265

                                                                                     Branch:
                                                                                     BANK OF HAYS
                                                                                     1000 W 27TH ST
                                                                                     HAYS, KS 67601

                                                                                     Visit our website at:
                                                                                     www.bankofhays.com




         BRENT KING, CHAPTER 11 TRUSTEE IN RE
         CAH ACQUISITION COMPANY #5
         2405 GRAND BLVD STE 1210
         KANSAS CITY MO 64108-2536

                                                                                                                Page 1 of 3


Statement Date: May 29, 2020                                                              Account Number: 862061


A PARTNER YOU CAN COUNT ON

FUNDS AVAILABILITY POLICY CHANGE: EFFECTIVE 7-1-20, IF WE DECIDE TO PUT A CASE-BY-CASE HOLD ON YOUR TRANSACTION
ACCOUNT DEPOSIT, THE FIRST $225 (CHANGE FROM $200) WILL BE AVAILABLE ON THE FIRST BUSINESS DAY AFTER THE DATE OF
DEPOSIT. THE NEW ACCOUNT AND LARGE DOLLAR EXCEPTION HOLD WILL CHANGE FROM $5000 TO $5525 NEXT DAY AVAILABILITY.


BASIC BUSINESS CHECKING
ACCOUNT ACTIVITY SUMMARY

Statement period number of days                           29
Average balance                                   $43,403.20
Total service charge today                             $0.00




                                                                       Credits
Previous balance             04/30/2020            $43,399.82          $74.18                  Debits
                                                                                               $79.18
Deposits/credits                     2                $74.18
Checks/withdrawals                   3                $79.18
Ending balance               05/29/2020            $43,394.82




DEPOSITS

Date                                Description                                                                      Amount
05/18/2020                          REGULAR DEPOSIT                                                                   $74.00
05/29/2020                          EARNINGS CREDIT                                                                    $0.18

Number of Deposits 2                                                                                    Total Deposits $74.18



WITHDRAWALS

Date                                Description                                                                      Amount
05/20/2020                          BANK WITHDRAWAL                                                                   $79.00
05/29/2020                   Case 19-10359
                                  DEBITS          Doc# 319      Filed 06/10/20   Page 24 of 26                         $0.12
                                                                                                              Page 2 of 3

BRENT KING, CHAPTER 11 TRUSTEE IN RE                                                         Account Number: 862061

WITHDRAWALS (continued)

Date                               Description                                                                     Amount
05/29/2020                         ITEMS DEPOSITED CHARGE                                                            $0.06

Number of Withdrawals 3                                                                            Total Withdrawals $79.18



DAILY BALANCE SUMMARY

Date                      Amount                 Date               Amount            Date                       Amount
05/18/2020           $43,473.82                  05/20/2020       $43,394.82          05/29/2020               $43,394.82


IMAGES




   05/18/2020             $74.00                                  05/20/2020      $79.00




                          Case 19-10359          Doc# 319     Filed 06/10/20   Page 25 of 26
                                                                                                                                                                Page 3 of 3
                                                                     Account Reconciliation Form
     A. The ending balance shown on                                                            H. The ending balance in your check
        statement                                     $ ____________________                       register                                       $ ___________________
     B. List deposits not shown on                    $ ____________________                   I. List deposits, transfers or interest            $ ___________________
        statement                                     $ ____________________                       credited not already listed in your            $ ___________________
                                                      $ ____________________                       check register                                 $ ___________________
                                                      $ ____________________                                                                      $ ___________________
                                                      $ ____________________                                                                      $ ___________________
     C. Total of lines B                              $ ____________________                   J. Total of lines I                                $ ___________________
     D. Add line C to line A                          $ ____________________                   K. Add line J to line H                            $ ___________________
     E. List below all checks written and any                                                  L. List below all checks and charges not
        withdrawals not posted on statement                                                        already reflected in your check register
     Check #              $ Amount               Check #            $ Amount                   Check #              $ Amount                Check #            $ Amount
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     _______          $ _____________           _______         $ _____________                _______          $ _____________            _______         $ _____________
     F. Total of Column E                             $ ____________________                   M. Total of Column L                               $ ___________________
     G. Subtract line F from line D                   $ ____________________                   N. Subtract line M from line K                     $ ___________________

                                   The balances (Line "G" and Line "N" above) should agree. If not, recheck your entries from this
                                      statement and your check register. All deposits and credits are subject to final collection.
                               The following pertains to accounts established for personal, family or household purposes only.
For information regarding business and custodial accounts please refer to your account disclosure. Contact us if you have a specific question pertaining to
                                                                     your account.
In Case of Errors or Questions About Your Electronic Transfers                             may have to pay the amount in question. While we investigate whether or not
                                                                                           there has been an error, the following are true:
Direct inquiries to us at our address or telephone number printed on the front
page of this statement if you think your statement or receipt is wrong or if you           •       We cannot try to collect the amount in question, or report you as
need more information about a transfer on the statement or receipt. We must                        delinquent on that amount.
hear from you no later than 60 days after we sent you the FIRST statement on               •       The charge in question may remain on your statement, and we may
which the error or problem appeared.                                                               continue to charge you interest on that amount. But, if we determine that
1.      Tell us your name and account number (if any).                                             we made a mistake, you will not have to pay the amount in question or any
                                                                                                   interest or other fees related to that amount.
2.      Describe the error or the transfer you are unsure about, and explain as
        clearly as you can why you believe there is an error or why you need more          •       While you do not have to pay the amount in question, you are responsible
        information.                                                                               for the remainder of your balance.
3.      Tell us the dollar amount of the suspected error.                                  •       We can apply any unpaid amount against your credit limit.

If you tell us orally, we may require that you send us your complaint or question          PAYMENT INFORMATION - Please mail or deliver your payment to the
in writing within 10 business days.                                                        financial institution at the address indicated on the reverse side hereof.
                                                                                           Payments received on weekends and holidays will be credited the next
We will determine whether an error occurred within 10 business days after we               business day. Payments received after your closing date will appear on your
hear from you and will correct any error promptly. If we need more time,                   next statement. If the financial institution has been authorized to deduct the
however, we may take up to 45 days to investigate your complaint or question.              minimum payment from your Account, it will be deducted and credited to your
If we decide to do this, we will credit your account within 10 business days for           Account as of the date shown on the reverse side hereof. To avoid additional
the amount you think is in error, so that you will have the use of the money               INTEREST CHARGES, pay your balance in full. Please call the financial
during the time it takes us to complete our investigation. If we ask you to put            institution for the exact balance as the balance changes daily.
your complaint or question in writing and we do not receive it within 10 business
days, we may not credit your account.                                                      INTEREST CHARGE - The INTEREST CHARGE on your account is calculated
                                                                                           by applying the different PERIODIC RATES to the appropriate range of the
For errors involving new accounts, point-of-sale, or foreign-initiated transactions,       outstanding daily balance of your account. The outstanding daily balance is
we may take up to 90 days to investigate your complaint or question. For new               calculated by using the beginning balance of your account each day, adding any
accounts, we may take up to 20 business days to credit your account for the                new advances or debits, and subtracting any payments or credits. The
amount you think is in error.                                                              INTEREST CHARGE may be determined as follows:
We will tell you the results within 3 business days after completing our                   1.      Using the rate ranges, separate the outstanding daily balance into
investigation. If we decide that there was no error, we will send you a written                    appropriate range amounts.
explanation. You may ask for copies of the documents that we used in our                   2.      Multiply each outstanding daily balance by the applicable periodic rate.
investigation.
                                                                                           3.      Multiply each of these results by the number of days the applicable rate
The information below is applicable to those Accounts which may be                                 was in effect.
subject to an Interest Charge.                                                             4.      Add the results of step #3 together.

What To Do If You Think You Find A Mistake On Your Statement                               USE OF THE AVERAGE DAILY BALANCE - If the daily balances are not
                                                                                           shown on your statement, the average daily balance may be used. The
If you think there is an error on your statement, write to us (on a separate sheet)        average daily balance is or can be multiplied by the number of days in the
at our address shown on the front page of this statement as soon as possible. In           billing cycle and the periodic rate applied to the product to determine the
your letter, give us the following information:                                            amount of the interest charge. To calculate the average daily balance, all of
                                                                                           the daily balances for the billing cycle are added up, and the total is divided by
•       Account information: Your name and account number.
                                                                                           the number of days in the billing cycle. The INTEREST CHARGE is or may be
•       Dollar amount: The dollar amount of the suspected error.                           determined as follows:
•       Description of Problem: If you think there is an error on your bill, describe
        what you believe is wrong and why you believe it is a mistake.                     1.      Multiplying each of the average balances by the number of days in the
                                                                                                   billing cycle (or if the daily rate varied during the cycle, by multiplying by
You must contact us within 60 days after the error appeared on your statement.                     the number of days the applicable rate was in effect).
You must notify us of any potential errors in writing [or electronically]. You may         2.      Multiplying each of the results by the applicable periodic rate, and adding
call us, but if you do we are not required to investigate any potential errors, and                these products together.
you

                                   Case 19-10359                 Doc# 319               Filed 06/10/20              Page 26 of 26
